IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Elbert L. Hatten, Jr.,                          :
                              Petitioner        :
                                                :
               v.                               :   No. 696 C.D. 2021
                                                :   Submitted: May 27, 2022
J.B. Hunt Transport Services, Inc.              :
(Workers’ Compensation Appeal                   :
Board),                                         :
                         Respondent             :

BEFORE:        HONORABLE ANNE E. COVEY, Judge
               HONORABLE ELLEN CEISLER, Judge
               HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE DUMAS                                                       FILED: August 1, 2022

               Elbert L. Hatten, Jr. (Claimant) has petitioned this Court to review an
adjudication of the Workers’ Compensation Appeal Board (Board), which affirmed
the decision of the Workers’ Compensation Judge (WCJ), and which declined to
expand as requested the description of Claimant’s work-related injuries.1 Upon
review, we affirm.
                                    I. BACKGROUND
               Claimant operated a tractor trailer and delivered freight for J.B. Hunt
Transport Services, Inc. (Employer).2 On July 25, 2018, Claimant was injured when
he fell from the step board of Employer’s truck and landed on his buttocks.


       1
          The WCJ also denied a Petition to Terminate Compensation Benefits (Termination
Petition) filed by J.B. Hunt Transport Services, Inc. Neither party appeals that decision.
        2
          Unless stated otherwise, we adopt the factual background for this case from the Decision
of the WCJ, entered June 17, 2020, which is supported by substantial evidence of record. See WCJ
Decision, 6/17/20, at 3-10.
Ultimately, Employer accepted injuries to Claimant’s lumbar and/or sacral vertebrae
and commenced weekly indemnity benefits of $534.93.3
               On April 15, 2019, based on the results of an independent medical
examination (IME), Employer filed a Termination Petition, alleging that Claimant
had fully recovered from his injuries. Claimant filed an Answer denying Employer’s
allegation of full recovery.
               The WCJ held hearings at which both parties presented evidence. In
support of its Termination Petition, Employer presented deposition testimony from
physician Dr. William Charles Murphy, D.O., who conducted an IME of Claimant
in March 2019. According to Dr. Murphy, Claimant had suffered a compression
fracture to his L1 vertebrae but had fully recovered with no residual objective
abnormalities. Dr. Murphy acknowledged that Claimant complained of ongoing low
back pain and that he had suffered a minimal height loss but that Claimant otherwise
demonstrated a full range of motion, normal strength and reflexes, and no clinical
evidence of lumbar radiculopathy.4 In addition, Dr. Murphy noted that Claimant had
suffered a thoracic epidural abscess in January 2018, that required surgical
intervention and continued to cause numbness and tingling in both of Claimant’s
legs.5 Dr. Murphy opined that Claimant’s work-related injury did not aggravate the




       3
          Employer issued an amended Notice of Compensation Payable on January 28, 2019.
       4
          In reviewing Claimant’s diagnostic studies, Dr. Murphy observed “a mild compression
deformity of the L1 vertebrae . . . consistent with a recent or new compression deformity,” as well
as the presence of “multilevel degenerative disc disease” in the lumbar spine. See Dep. of Dr.
Murphy, 6/11/19, at 11-12.
        5
          A thoracic epidural abscess is an infection of the spinal cord. An extensive infection may
require surgical intervention, as well as antibiotic therapy. It may lead to residual problems
including numbness and tingling of the legs, weakness, and difficulty walking. See Dep. of Dr.
Murphy at 9-10.


                                                 2
thoracic abscess. On cross-examination, Dr. Murphy conceded that Claimant’s
height loss was permanent and that Claimant continued to receive physical therapy.
              In response, Claimant offered deposition testimony from orthopedist
Dr. Marc D. T. Allen. Dr. Allen’s diagnosis of Claimant’s injuries was more
expansive than that of Dr. Murphy. In addition to the L1 compression fracture, Dr.
Allen testified that Claimant suffered a work-related lumbar strain/sprain, herniated
discs at L1-2, L2-3, L3-4, and L5-S1, lumbar radiculopathy, and post-traumatic
coccydynia. According to Dr. Allen, Claimant displayed continued tenderness in
his lumbar spine and coccyx, restricted range of lumbar spinal motion, and
weakness. Dr. Allen concluded that Claimant could not return to his pre-injury
duties. On cross-examination, Dr. Allen conceded that Claimant had reported
chronic bilateral lower extremity numbness and tingling prior to his work injury.
              Claimant also testified. Claimant described his accident, the resulting
and continuing pain, and subsequent treatment. According to Claimant, he is
currently unable to operate a truck. On cross-examination, Claimant testified that
he had treated with pain management following his injury but conceded that he did
not seek treatment from Dr. Allen until more than a year later.
              Prior to addressing Employer’s Termination Petition, the WCJ
recognized that Claimant sought to expand the description of his work injury to
include lumbar strain/sprain, multiple lumbar herniated discs, lumbar radiculopathy,
and coccydynia.6       The WCJ accepted Dr. Allen’s diagnosis of work-related
coccydynia and lumbar strain/sprain but did not find credible evidence of lumbar


       6
          A claimant is not required to file a review petition to correct an inaccuracy in the
description of his work-related injuries delineated in a notice of compensation payable. Cinram
Mfg., Inc. v. Workers’ Comp. Appeal Bd. (Hill), 975 A.2d 577, 580-81 (Pa. 2009). A WCJ may
authorize corrective amendments “at any time and in any procedural context[.]” Id. at 581.


                                              3
herniations or radiculopathy. Thus, the WCJ expanded the description of Claimant’s
work injury but not to the extent sought by Claimant. Nevertheless, because the
WCJ specifically found Claimant’s testimony of ongoing lumbar spinal pain credible
and persuasive, the WCJ denied the Termination Petition.
              Claimant appealed to the Board, which affirmed.               Claimant then
petitioned this Court for review.
                                        II. ISSUE
              Claimant asserts that the Board erred in affirming the arbitrary and
capricious findings of the WCJ. See Claimant’s Br. at 4, 8. According to Claimant,
he presented sufficient evidence to establish each of Dr. Allen’s diagnoses. See id.
at 10. Moreover, Claimant suggests that Dr. Allen’s “unequivocal opinions were
neither refuted nor incredible” but that the WCJ nonetheless “inserted his own
unsupported opinions” in refusing to amend the injury description as requested. Id.
at 11 (emphasis omitted), 11-17 (challenging the WCJ’s credibility determinations).7
                                   III. DISCUSSION
              In a workers’ compensation appeal, our review is limited to determining
whether an error of law was committed, whether constitutional rights were violated,
and whether necessary findings of fact are supported by substantial evidence. Bryn
Mawr Landscaping Co. v. Workers’ Comp. Appeal Bd. (Cruz-Tenorio), 219 A.3d

       7
          Claimant also states repeatedly that the WCJ determined that Dr. Murphy was not
credible. See Claimant’s Br. at 8, 14, 15. This is inaccurate. The WCJ made four specific
credibility determinations: (1) Dr. Allen’s testimony regarding work-related lumbar disc
herniations and radiculopathy was neither persuasive nor credible; (2) Dr. Allen’s testimony
regarding a work-related lumbar strain/sprain and coccydynia was persuasive; (3) Dr. Murphy’s
opinion that Claimant had fully recovered from his work injury was neither persuasive nor
credible; and (4) Claimant’s testimony of unresolved lumbar pain from his work injury was
credible. WCJ Decision, 6/17/20, at 6. Therefore, while the WCJ did not credit Dr. Murphy’s
opinion that Claimant had fully recovered, the WCJ did not reject Dr. Murphy’s testimony
completely.


                                             4
1244, 1252 n.5 (Pa. Cmwlth. 2019) (citation omitted). Substantial evidence is
relevant evidence that a reasonable person may accept as adequate to support a
finding. City of Phila. v. Workers’ Comp. Appeal Bd. (Kriebel), 29 A.3d 762 (Pa.
2011).
              It is well settled that “the WCJ is the fact[-]finder, and it is solely for
the WCJ . . . to assess credibility and to resolve conflicts in the evidence.” Hawbaker
v. Workers’ Comp. Appeal Bd. (Kriner’s Quality Roofing Servs. & Uninsured Emp.
Guar. Fund), 159 A.3d 61, 69 (Pa. Cmwlth. 2017) (cleaned up). This principle
applies to expert medical testimony. Bartholetti v. Workers’ Comp. Appeal Bd. (Sch.
Dist. of Phila.), 927 A.2d 743, 747 (Pa. Cmwlth. 2007) (“A WCJ is free to accept or
reject . . . the testimony of . . . medical witnesses.”). “[E]ven if . . . the testimony of
a medical expert is unequivocal, it must be accepted by the fact[-]finder to support
an award.” Campbell v. Workers’ Comp. Appeal Bd. (Pittsburgh Post Gazette), 954
A.2d 726, 730 (Pa. Cmwlth. 2008) (affirming the denial of a claimant’s petitions
because fact-finder found unequivocal testimony not credible).
              “[W]here both parties present evidence, it is irrelevant that the record
contains evidence which supports a finding contrary to that made by the WCJ; rather,
the pertinent inquiry is whether evidence exists that supports the WCJ’s findings.”
Wilgro Servs., Inc. v. Workers’ Comp. Appeal Bd. (Mentusky), 165 A.3d 99, 103-04
(Pa. Cmwlth. 2017) (citation omitted). Further, the party who prevailed before the
WCJ is entitled to the benefit of all favorable inferences drawn from the evidence.
Id. at 104.
              This Court may not reweigh the evidence or the WCJ’s credibility
determinations. Hawbaker, 159 A.3d at 69. Indeed, this Court “may overturn a
credibility determination only if it is arbitrary and capricious, so fundamentally



                                            5
dependent on a misapprehension of material facts, or so otherwise flawed, as to
render it irrational.” W. Penn Allegheny Health Sys., Inc. v. Workers’ Comp. Appeal
Bd. (Cochenour), 251 A.3d 467, 475 (Pa. Cmwlth. 2021) (citation omitted).
               Finally, a Notice of Compensation Payable (NCP) acknowledges the
existence of a work injury or injuries. City of Phila. v. Workers’ Comp. Appeal Bd.
(Butler), 24 A.3d 1120, 1124 (Pa. Cmwlth. 2011); see also Sections 406.1 and 410
of the Workers’ Compensation Act (Act), Act of June 2, 1915, P.L. 736, as amended,
77 P.S. §§ 717.1, 731, respectively.8 “Under Section 413(a) of the Act, 77 P.S. §
771, the WCJ may amend the NCP at any time during litigation of any petition if the
evidence shows that the injury sustained in the original work incident is different or
more expansive than that listed in the NCP.” Harrison v. Workers’ Comp. Appeal
Bd. (Auto Truck Transp. Corp.), 78 A.3d 699, 703 (Pa. Cmwlth. 2013) (cleaned up).
A party seeking to amend an NCP has the burden of proving that the NCP is
materially incorrect. Pocono Mountain Sch. Dist. v. Workers’ Comp. Appeal Bd.
(Easterling), 113 A.3d 909, 913 (Pa. Cmwlth. 2015).
               In this case, the WCJ set forth the evidence from both parties in neutral
fashion, then issued several findings based on that evidence. See WCJ Decision,
6/17/20, at 3-7. While the WCJ accepted Dr. Allen’s testimony as credible evidence
that Claimant had suffered coccydynia and a lumbar strain/sprain from his fall, the
WCJ did not credit Dr. Allen’s other diagnoses. Id. at 6. This is the prerogative of
the fact-finder. Hawbaker, 159 A.3d at 69; Campbell, 954 A.2d at 730. Because
there is substantial evidence of record supporting the WCJ’s findings, and because
Employer is entitled to the benefit of all favorable inferences drawn from the
evidence, we conclude that the WCJ’s findings are neither arbitrary nor capricious,


      8
          Section 406.1 was added by the Act of February 8, 1972, P.L. 25.


                                                 6
and we decline to reweigh this evidence or disturb the WCJ’s credibility
determinations. W. Penn Allegheny Health Sys., Inc., 251 A.3d at 475; Wilgro
Servs., Inc., 165 A.3d at 103-04; Hawbaker, 159 A.3d at 69.
              Moreover, Claimant’s reference to the unequivocal quality of Dr.
Allen’s testimony is not persuasive. The WCJ provided a reasonable explanation as
to why he did not find credible the entirety of Dr. Allen’s testimony. See WCJ
Decision, 6/17/20, at 8-9. In rejecting some, but not all, of Dr. Allen’s diagnoses,
the WCJ noted the circumstances of Claimant’s work injury, Claimant’s prior injury
and symptoms, Claimant’s presentation upon seeking medical treatment, the results
of various diagnostic tests, and Employer’s effective cross-examination of Dr. Allen.
Id. Thus, while Dr. Allen’s testimony was unequivocal, the WCJ did not accept it
in its entirety, concluding rather that Employer had successfully refuted it. See id.
at 8. To the extent that the WCJ rejected Dr. Allen’s testimony, his testimony could
not support expanding the description of Claimant’s injuries. Campbell, 954 A.2d
at 730; Pocono Mountain Sch. Dist., 113 A.3d at 913.9
              For these reasons, we discern no legal error in the WCJ’s Decision or
the Board’s affirmance. Accordingly, we affirm the Board’s order.



                                     LORI A. DUMAS, Judge

Judge Fizzano Cannon did not participate in the decision in this case.


       9
          Claimant suggests in the alternative that the WCJ should have at least ruled that
Claimant’s disc pathology and radiculopathy has an ongoing impact on Claimant’s ability to heal.
See Claimant’s Br. at 17 n.6. This was not an issue before the WCJ. To the extent a pre-existing
pathology may inhibit Claimant’s continued recovery, we note that (1) the WCJ denied Employer’s
Termination Petition because Claimant has not fully recovered from his work injury, regardless of
a pre-existing pathology, and (2) nothing in the WCJ’s determination precludes Claimant from
presenting evidence of a pre-existing pathology in subsequent litigation.


                                               7
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Elbert L. Hatten, Jr.,                  :
                         Petitioner     :
                                        :
             v.                         :   No. 696 C.D. 2021
                                        :
J.B. Hunt Transport Services, Inc.      :
(Workers’ Compensation Appeal           :
Board),                                 :
                         Respondent     :

                                      ORDER


             AND NOW, this 1st day of August, 2022, the Order of the Workers’
Compensation Appeal Board, dated June 8, 2021, in the above-captioned matter is
AFFIRMED.



                               LORI A. DUMAS, Judge